Title: From George Washington to Board of War, 23 March 1781
From: Washington, George
To: Board of War


                  
                     
                     Gentlemen.
                     Head Quarters New Windsor 23d March 1781.
                  
                  Upon my return from Newport three days ago, I found your favor of the 3d.  I look upon the procuring shoes and Accoutrements to be so much more essential than that of Caps that I would not wish the matters carried into execution while there is the least danger of its interfering with the manufacture of those necessary articles.  I recommended the measure upon a presumption that there would be Leather enough for all the purposes before mentioned.  The want of money may put a stop to the manufacture of accoutrements but I do not see how it ought to affect the supply of shoes, because any number of them may be procured by Contract with Tanners and shoemakers who will take the Hides from the places of killing and return shoes into the Store without requiring a farthing of money.  I am not without my suspicions that some of the Commissaries of Hides are appropriating both Hides and Leather to the payment of the Salaries of themselves and Deputies; and I here cannot help remarking that any irregularities of this nature might be looked into and checked by the Cloathier General, whose Business it is, could I by any means prevail upon him to give his attendance at the Head Quarters of the Army—He has so repeatedly disobeyed my orders on this head that I shall be under the necessity of representing his conduct to Congress.
                  It is of importance that Congress should determine whether the States to which the Regiments of Cavalry are apportioned are to mount as well as recruit them—The Assembly of Connecticut refused to purchase Horses for Sheldons Regt because the Resolve was not explicit—The Quarter Master General has been by a late Resolve directed to purchase Horses for the Cavalry, but unless he is furnished with means of which I am ignorant, I am certain nothing is to be expected from him—Should the War continue to the southward we shall more than ever have occasion for Cavalry, as I am informed by General Greene as I have been by all the Officers who have served there that a superiority in Horse gives the most decided advantages to the Army possessed of it.
                  Lt Colo. Weltners claim rests solely upon a determination whether Baron Arent was considered as Colo. of the German Regiment untill its reform.  But I do not see upon what principle Lt Colo. Smith of the Maryland new raised Regiment, which was only a State Regiment while it existed, cam claim the benefits of a reformed Continental Officer.
                  It was my intent to have visited Springfield on my return from Newport, but the intelligences which might be every hour expected from the southward were of so much importances that I did not care to go out of the line of communication—I make no doubt but the principal obstacle to carrying on the public Work is the want of money, but by the extract of a letter from Colo. Shephard which I inclose, there appears some want of proper management also.  It will therefore I think be well to send the new Commissary Mr Heller forward as quickly as possible and let him endeavour to make the best arrangements in his power.  If it shall be found that the public are unable to furnish the means of carrying on the business, it will be better to discharge the hands than let them remain idly consuming provisions and accumulating a debt by the amount of their pay—As you are pleased to think a letter from me to Congress on the expediency of furnishing the department of Commissary of Stores with money may have weight I shall most chearfully comply with your request.
                  The Deputy Cloathier shall be directed to furnish an account of what Goods were sent to Albany for the Oneida Indians.
                  You will oblige me by referring to your Register and informing me who appears, by the dates of Commissions, to be the eldest Captain of the four Regiments of Cavalry, as the second Majority of Lt Colo. Commandant Whites Regiment is yet vacant and is claimed by two Gentlemen Capt. Hopkins of Moylans and Capt. Cadwallader Jones of Baylors.
                  I shall be at all times ready and happy to afford the Board every assistance in my power, in the transaction of the very important Business of the War department which Congress have been pleased to commit to them.  I have the honor to be with the greatest Respect Gentn Yr &c.
                  
                     P.S.  I have recd Mr Carletons letter of the 17th inclosing the request of the British prisoners to be allowed to send a serjeant into New York to represent their wants—This having been lately done at a meeting of our Commy with Mr Loring, I do not conceive there is a necessity of granting the request at present.  And should another representation become necessary I should think it ought to go thro’ some other Channel.
                  
                  
               